DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 3, 5-7 and 10 are pending. Claims 1, 2, 4, 8, 9, and 11 are canceled. Therefore, Claims 3, 5-7 and 10 are under examination.

Priority
This application is a continuation of U.S. Application No. 15/935,759, filed March 26,
2018, which application claims the benefit of: U.S. Provisional Application Serial No. 62/477,697, filed March 28, 2017; U.S. Provisional Application Serial No. 62/482,105, filed April 5, 2017; and, U.S. Provisional Application Serial No. 62/586,354, filed November 15, 2017. Applicant’s claim to priority is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 2/27/2020 and 10/08/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  3, 5-6 and 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating NASH, does not reasonably provide enablement for treating all of the liver diseases encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue". These factors include, but are not limited to: (a) the nature of the invention; (b) the breath of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) existence of working examples; (f) relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention base on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01(a)).

The nature of the invention:
The nature of the invention is drawn to a method of treating liver diseases broadly, comprising administering to a patient in need thereof a therapeutically effective amount of the ACC inhibitor of formula (II) and the FXR agonist of formula (III).

The breath of the claim:
The breath of the claims is broad. The claims encompass treating all types of liver diseases including cancerous liver disease by administering a combination of the 2 compounds claimed.

The teaching of the specification and the existence of the working example:
The specification as filed does not provide support for treating all the liver diseases encompassed by the claims. Although the specification provides positive results in studies on the effect against triglyceride and NASH, it does not provide studies in other patients that are covered by the claimed invention, such as liver cancer patients.  

State of the prior art and the level of predictability of the art:
The literature does not confirm that Applicant’s concession that the combination treatment with an ACC inhibitor and FXR agonist treats the multitude of liver disease claimed, which would include diseases such as liver cancer.  The unpredictability of treating cancer will be outlined to demonstrate the unpredictability of the art as claimed.
Achieving success in the development of a cancer drug continues to be challenging.  Johnson et al. (Relationships between drug activity and NCI preclinical in vitro and in vivo models and early clinical trials; British Journal of Cancer; (2001) 84 (10), 1424-1431) studied and analyzed the activity of compounds tested in pre-clinical in vivo and in vitro assays. For 39 agents with both xenograft data and Phase II clinical trials results available, in vivo activity in a particular histology in a tumor model did not closely correlate with activity in the same human cancer histology, casting doubt on the correspondence of the pre-clinical models to clinical results (abstract); although for compounds with in vivo activity in at least one-third of tested xenograft models, there was correlation with ultimate activity in at least some Phase II trials (abstract). Johnson et al. further describe that while compounds with evidence of selective activity for successively greater number of lung or breast carcinoma cell lines had increased likelihood of demonstrating activity in lung or breast xenograft, this correlation only went up to 33% in lung and 44% in breast xenografts; and when this effort was extended to other histologies, no other significant correlations emerged (see paragraph bridging pages 1427-1428; tables 3A and 3B). Finally, Johnson et al. conclude that histology to histology comparison of these models to activity in the clinic cannot be reliably discerned for these ‘empirically’ selected compounds acting against non-molecularly characterized tumors. Although, with the exception of lung, histological matches were not found between in vivo models and clinical response, activity in multiple xenograft models does appear to predict for some degree of clinical activity (see page 1430, first column, discussion).
Voskoglou-Nomikos et al. (Clinical Predictive Value of the in Vitro Cell Line, Human Xenograft, and Mouse Allograft Preclinical Cancer Models; Clinical Cancer Research; Vol. 9: 4227-4239; September 15, 2003) looked at the value of in vitro human cell line, human xenograft and murine allograft to examine whether they are reliable in predicting clinical utility for 31 cytotoxic compounds (abstract). Voskoglou-Nomikos et al. describe that the relevance of tumor type-specific preclinical results for the corresponding human cancers in the clinic can be viewed through two different approaches: compound-oriented, where a drug is assumed to have potential activity against all human tumor types if it is effective against a single test tumor type, and disease-oriented, where a drug with preclinical activity in a single tumor type would only be expected to be effective in the same tumor type in patients (page 4227, column 2, paragraph 2).  Voskoglou-Nomikos et al. further teaches that the in vitro cell line model was found to be predictive of Phase II clinical performance for NSCLC under the disease-oriented approach, in breast and ovarian cancers under the compound-oriented approach and in the case of all four tumor types together. Highly significant correlations were observed in all cases, except colon cancer. Thus, the in vitro cell line model might be predictive in the case of typical cytotoxic cancer agents but might fail to provide reliable information for at least some of the noncytotoxic cancer drugs. Additional studies are needed to explore this observation (see paragraph bridging pages 4235-4236). Voskoglou-Nomikos et al. conclude that in general, their results suggest that the in vitro human tumor cell line and the human xenograft models might have good clinical predictive value in some solid tumors (such as ovary and NSCLC) under both the disease and compound-oriented strategies, as long as an appropriate panel of tumors is used in preclinical testing (see page 4237, column 1, paragraph 4). Also, the future preclinical and clinical development of traditional cytotoxic compounds will likely follow similar procedures with those practiced today, and in that sense, the present findings could contribute to the more efficient discovery of such agents. However, the existing cancer models and parameters of activity in both the preclinical and clinical settings may have to be redesigned to fit the mode of action of the novel cytostatic, antimetastatic, antiangiogenesis, or immune response-modulating agents (see page 4237, column 1, paragraph 6). Also, in Phase II clinical trials, there is a growing effort toward validating new surrogate endpoints of drug efficacy. The next decade will probably answer many of the questions regarding the effectiveness of these novel agents and will likely define a new role for traditional cytotoxic therapies, but it will also bring new challenges in terms of preclinical predictors of activity.
Achieving success in the development of a cancer drug continues to be challenging when 62% of phase III clinical trial fail to achieve statistically significant results (Amiri-Kordestani et al. JNCI J Natl Cancer Inst. Vol. 104, Issue 8. (2012): 2 pages. (pg.1, 1st paragraph).  The rate of stable disease and the “clinical benefit rate,” two measures increasingly reported in early phase studies, have never been shown to correlate with outcomes yet are regarded by many as measures of efficacy (pg.1, last full sentence of left col.).  Those skilled in the art recognize it is not just about statistical validity when they acknowledge “significant benefit could also result from overpowered studies that detect differences that are not clinically meaningful.” Noting that their data showed many positive studies in which the observed difference was less than predicted but still statistically significant, they wonder whether these “positive” studies merit regulatory approval in the absence of additional supporting data (pg.1, 1st full paragraph right col.).
Thus, the state of the art is undeveloped with respect to the use of a combination of ACC inhibitor and FXR agonist as a cancer-treating drug combination, much less a drug that treats many of the other diseases and disorders encompassed by the claimed invention. Accordingly, it is clear that the claimed treatment of the multitude of diseases and disorders is unpredictable.

The amount of experimentation necessary:
Accordingly, in view of the limited teachings provided by the specification and the unpredictable state of the art with regards to cancer treatment, it would have required the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harriman et al. (“Acetyl-CoA carboxylase inhibition by ND-630 reduces hepatic steatosis, improves insulin sensitivity, and modulates dyslipidemia in rats.” Proc Natl Acad Sci U S A.; Published online (2016, Mar. 14); 113(13): E1796–E1805) (herein after Harriman1) in view of Harriman et al. (US 2013/0123231) (hereinafter Harriman2), Ali et al.  (“Recent advances in the development of farnesoid X receptor agonists.” Annals of Translational Medicine (2015); 3(1): 5/1-5/16), and Kinzel et al. (WO 2013007387). Each of these references are provided with IDS.

Claimed invention
A method for treating any liver disease comprising administering either separately or together an effective amount of formula (II) 
    PNG
    media_image1.png
    254
    317
    media_image1.png
    Greyscale
and formula (III) 
    PNG
    media_image2.png
    215
    485
    media_image2.png
    Greyscale
.

Prior art
Non-alcoholic steatohepatitis (NASH) is a liver disease that involves dysregulated metabolism of fatty acids through elevated fatty acid synthesis or impaired fatty acid oxidation or both. See Harriman1 p. E1796, left column. Harriman1 teaches that inhibiting Acetyl CoA carboxylase (ACC) results in inhibition of fatty acid synthesis and stimulation of fatty acid oxidation and uses an ACC inhibitor to reduce hepatic steatosis. See abstract. Harriman1 describes the use of structure-based drug design (SBDD) to identify a unique series of potent and efficacious agents that inhibit the enzymatic activity of ACC. The compound ND-630 
    PNG
    media_image3.png
    189
    258
    media_image3.png
    Greyscale
is a representative ACC-inhibiting analog of this series that exhibits favorable pharmaceutical properties and reduces fatty acid synthesis and stimulates fatty acid oxidation and when administered in a vehicle was found to be highly effective in reducing hepatic steatosis, improving insulin sensitivity, and favorably affecting dyslipidemia in rats with diet-induced obesity (DIO) and in Zucker diabetic fatty (ZDF) rats, suggesting its utility in treating a variety of metabolic disorders. See Harriman1 Title; Abstract; p. E1797, left column; Fig. 2. Harriman1 further suggests ND-630 is effective for treating non-alcoholic steatohepatitis (NASH). See sentence bridging columns at p. E1801. Harriman1 specifically points to the reference Harriman2 (US 2013/0123231) in order for one to find ND-630 and methods of how to make and use it. See p. E1804, left column. Harriman1 further states that patent application was also filed for analogs of ND-630. See p. E1796 right column.

Although Harriman1 teaches that diseases associated with increased fatty acid synthesis and/or impaired fatty acid oxidation (e.g., NASH) can be treated by reducing fatty acid syntheses and promoting fatty acid oxidation with an ACC inhibitor such as ND-630, Harriman1 does not expressly teach the FXR agonists having the structure 
    PNG
    media_image4.png
    139
    294
    media_image4.png
    Greyscale
 .

However, it was already known that ND-630 can be used therapeutically for treating several diseases and further combined with additional active agents.  Harriman1 points the reader to Harriman2, which teaches how to make and use ND-630 as well as structural analogs that also possess ACC inhibiting activity. See pp. 84 and 212; Fig. 16. Harriman2 teaches that the can be combined with other active agents and further suggests they are useful for treating many diseases including NASH, which is listed among the many diseases. See title; 0186,0203; see also [0246]-[0247].

Similar to Harriman1, however, Ali teaches the treatment of hepatic steatosis. But Ali teaches the use of agents that are Farnesoid X receptors (FXR) agonists as the active. FXR activation protects against fatty liver injury in animal models of nonalcoholic fatty liver disease (NAFLD) and nonalcoholic steatohepatitis (NASH), and improved hyperlipidemia, glucose intolerance, and insulin sensitivity. See abstract. Several preclinical and clinical studies demonstrating beneficial effects of FXR agonists as potential therapeutic agents for the treatment of NAFLD/NASH are reported. See pp. 3 and 5.
One of ordinary skill in the art would have found it obvious to treat NASH with a combination of an ACC inhibitor such as ND-630 (Harriman1) and an FXR agonist (Ali) because each are disclosed separately as types of agents for treating NASH. The artisan would have reasonably found it logical to treat NASH using a combination of agents suggested separately as being effective for NASH. 

Kinzel teaches novel FXR agonist for treating diseases mediated by FXR including, among multiple other diseases, NASH and Non-Alcoholic Fatty Liver Disease (NAFLD). See title; abstract; Claim 13. The compounds 
    PNG
    media_image5.png
    107
    214
    media_image5.png
    Greyscale
 is expressly taught as an FXR agonist useful for the invention. See last compound in Claim 5.

Accordingly, one of ordinary skill in the art would have found it obvious to incorporate FXR agonist compounds from Kinzel (e.g., 
    PNG
    media_image5.png
    107
    214
    media_image5.png
    Greyscale
) into combination therapy with ND-630 suggested by Harriman1 and Ali for treating NASH because Ali teaches that agents that are agonists of FXR are effective for treating NASH and Harriman1 teaches that ACC inhibitors including ND-630 are effective for treating NASH. The artisan would have reasonably found it logical to treat NASH using a combination of agents suggested separately as being effective for NASH. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Claims 5 and 6 require the administration of the compounds either together or separately, respectively. Harriman2 teaches that the ACC inhibitor when administered with another active agent can be administered with it simultaneously or sequentially. See [0246]-[0247].

Regarding Claim 7, NASH is met by the teachings of every prior art reference above because they all teach NASH, more specifically by Harriman1 and Ali.

Claim 10 is drawn to a composition containing therapeutic amounts of formula (II) 
    PNG
    media_image1.png
    254
    317
    media_image1.png
    Greyscale
and formula (III) 
    PNG
    media_image2.png
    215
    485
    media_image2.png
    Greyscale
 and vehicle. As outlined above, the prior art suggests the combination of these two compounds: one as an ACC inhibitor and the other as an FXR agonist. They can either be administered simultaneously or sequentially. One of ordinary skill in the art would have found it obvious to incorporate them in the same composition because one of ordinary skill in the art would have found it more convenient to administer a single composition containing two active ingredients suggested as being effective for treating NASH. The artisan would only need to administer a single composition to the subject.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6, 8-10, 15, 16, 25, 27, 41, 44, 46, 49, 50, 59, 61, 75, 78, 82-84, 95, and 97 of copending Application No. 17/337,576 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating liver disease including NASH by administering effective amounts of formula (II) and formula (III) referred to as firsocostat and cilofexor, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629